UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AL-ADAHI, et al.,     :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-280 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                    ORDER

     A Status Conference was held in this case on May 27, 2009,

which   took   place    on   the   record   and   via   telephone.       Upon

consideration of the issues raised in Petitioners’ Motion for

Status Conference [Dkt. No. 360], representations of the parties,

and the entire record herein, it is hereby

     ORDERED,    that    the   Government     shall     consult   with    the

appropriate agencies to determine whether copies of certain de-

classified documents can be made available to Petitioner Bawazir in

advance of his June 1, 2009, morning meeting with counsel; and it

is further

     ORDERED,    that    the   Government     shall     consult   with    the

appropriate agencies to determine whether Petitioner Al-Adahi’s

detention at a certain camp at Guantanamo Bay would permit him to

engage in a lengthier review of de-classified information than is

now available to him; and it is further

     ORDERED, that by 5:00 p.m. on June 5, 2009, the Government

shall file a Praecipe stating whether it has completed its search
for   video   records   showing   Petitioner   Al-Adahi   being   forcibly

extracted from his cell, and whether that search yielded any video

records; and it is further

      ORDERED, that by 5:00 p.m. on May 28, 2009, counsel for

Petitioner Bawazir shall file a Praecipe informing the Court as to

how it wishes to proceed with the briefing schedule in view of the

fact that the Government will be submitting new evidence; and it is

further

      ORDERED, that the schedule for the Merits Hearing will be as

follows: Petitioner Al-Adahi’s case will be heard on June 22 and

June 23, 2009; Petitioner Bawazir’s case will be heard on June 24

and 25, 2009; and Petitioner Hamdoun’s case will be heard on June

29 and 30, 2009.



                                           /s/
May 27, 2009                              Gladys Kessler
                                          United States District Judge


Copies to:    Attorneys of Record via ECF




                                    -2-